Case 1:19-cv-00726-MEH Document 1 Filed 03/11/19 USDC Colorado Page 1 of 4




               IN THE DISTRICT COURT FOR THE DISTRICT OF COLORADO


MALON DEAN TYGRETT,
         Plaintiff

vs.                                                          Cause No. _____________________

CITY AND COUNTY OF DENVER,
CITY AND COUNTY OF DENVER ACTING
BY AND THROUGH ITS BOARD OF
WATER COMMISSIONERS, ALSO KNOWN AS
DENVER WATER AND THE MAYOR OF
DENVER, MICHAEL HANCOCK, IN HIS
OFFICIAL CAPACITY
           Defendants


  NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT COURT FOR THE
                     DISTRICT OF COLORADO


      Pursuant to 28 U.S.C. §1446, Defendant City and County of Denver, acting by and through

its Board of Water Commissioners (“Denver Water”), by its attorneys of record, Kristine Bates,

Gail Rosenschein and Jessica Brody, and hereby file their Notice of Removal respectfully

petitioning the Court for the affirmation of removal of this action from Denver District Court,

State of Colorado, to the United States District Court for the District of Colorado. In support of

this Notice of Removal, Defendant states the following:

                                     I.      INTRODUCTION

      1. On December 24, 2018, Plaintiff Malon Dean Tygrett commenced this civil action,

         against Defendant, and against Defendant City and County of Denver and Mayor of

         Denver Michael Hancock in Denver District Court, State of Colorado.

      2. The Amended Complaint sets forth four claims for relief:


                                                 1
Case 1:19-cv-00726-MEH Document 1 Filed 03/11/19 USDC Colorado Page 2 of 4




         a. Disability discrimination pursuant to The Americans With Disability Act, 42

             U.S.C. §§12101, et. seq. and The Rehabilitation Act, 29 U.S.C. §§791 and 794;

         b. Age discrimination pursuant to the Age Discrimination in Employment Act, 29

             U.S.C. §621, et. seq.;

         c. Workers’ compensation retaliation in violation of public policy and common law;

             and

         d. Retaliation for speech protected by the First Amendment.

                           II.      NOTICE OF REMOVAL IS TIMELY

  3. On February 25, 2019, Plaintiff served an Amended Complaint on Defendant.

  4. Pursuant to 28 U.S.C. §1446(b), Defendant timely filed this Notice of Removal within

     thirty days of service of the Amended Complaint.

                           III.     FEDERAL JURISDICTION EXISTS

  5. This action is removable pursuant to 28 U.S.C. §1441(a), because this Court has original

     jurisdiction over the claims brought under federal law pursuant to 28 U.S.C. §1331 and

     jurisdiction over the claim brought under public policy and common law,

  6. The Amended Complaint does not specify an amount of damages.

                     IV.         REMOVAL TO THIS DISTRICT IS PROPER

  7. Removal venue exists in the United States District Court for the District of Colorado

     because the Denver District Court is located within the District of Colorado’s

     jurisdiction.

  8. Pursuant to 28 U.S.C. §1446(a) and D.C.COLO.LCivR.81.1, copies of all process,

     pleadings and orders served to date upon Defendant are attached to this notice as

     Exhibit I.



                                              2
Case 1:19-cv-00726-MEH Document 1 Filed 03/11/19 USDC Colorado Page 3 of 4




  9. Defendant’s counsel conferred with Plaintiff’s counsel, Richard K. Blundell and counsel

     for the City and County of Denver and Mayor Michael Hancock on March 7, 2019.

     Neither counsel expressed opposition to Defendant filing this Notice of Removal.

  10. Immediately upon filing of this Notice of Removal, Defendant will serve its written

     notice of the filing to Plaintiff as required by 28 U.S.C. §1446(d) and file a copy of this

     Notice of Removal with the Clerk of the Denver District Court, from which this action is

     removed.

  11. Defendant reserves the right to amend or supplement this Notice of Removal.

  12. Defendant reserves all defenses.

  13. This Notice of Removal is signed pursuant to Fed. R.Civ. P. 11.

     WHREEFORE, Defendant Denver Water respectfully requests that the above-entitled

  action be removed to and remain in this United States District Court for the District of

  Colorado.

                                            Respectfully Submitted,

                                            JESSICA BRODY, General Counsel

                                            s/ Kristine Bates
                                            Kristine Bates, No. 26503*
                                            Gail Rosenschein, No. 23724*
                                            Attorneys for Defendant, the City and County of
                                            Denver, acting by and through its Board of Water
                                            Commissioners
                                            Address: 1600 West 12th Avenue
                                                       Denver, Colorado 80204-3412
                                            Phone Number: 303-628-6460
                                            Fax Number: 303-628-6478
                                            Email: Kris.bates@denverwater.org
                                                     Gail.rosenschein@denverwater.org




                                               3
Case 1:19-cv-00726-MEH Document 1 Filed 03/11/19 USDC Colorado Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 11th day of March, 2019, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system and served the following by the method
indicated under their name(s):

Richard K. Blundell, Esq.                             Kristin Merrick, Esq.
Robin Cochran, Esq.                                   201 W. Colfax, Dept. 1108
3535 West 12th Street, Suite D                        Denver, CO 80202
Greeley, CO 80634                                     kristin.merrick@denvergov.org
risk@rkblaw.net

Attorneys for the Plaintiff                           Attorney for Defendants City and County of
                                                      Denver and Mayor Michael Hancock

                                                          s/Lori Fraser
                                                                    Lori Fraser




                                                 4
